UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 23, 2015 CrowdGather, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52143 20-2706319 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 20300 Ventura Blvd. Suite 330, Woodland Hills, CA 91364 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (818) 435-2472 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry Into a Material Definitive Agreement. On January 23, 2015, CrowdGather, Inc. (the "Company" or "we")entered intoa Securities Purchase Agreement ("Purchase Agreement") withKBM Worldwide, Inc. ("KBM") providing for the purchase of a Convertible Promissory Note ("Note") in the aggregate principal amount of $154,000. The Note was funded on January 23, 2015, with the Company receiving $150,000 of net proceeds after payment of KBM's legal fees. The Note bears interest at the rate of 8% per annum, is due and payable on October 16, 2015, and may be converted by KBM at any time after 180 days of the date of closing into shares of Company common stock at a conversion price equal to a 39% discount of the lowest closing bid price (as determined in the Note) calculated at the time of conversion. The Note also contains certain representations, warranties, covenants and events of default, and increases in the amount of the principal and interest rates under the Note in the event of such defaults. The Note was issued in a transaction which we believe satisfies the requirements of that exemption from the registration and prospectus delivery requirements of the Securities Act of 1933, which exemption is specified by the provisions of Section 4(2) of that act and Rule 506 of Regulation D promulgated pursuant to that act by the SEC. The foregoing descriptions of the Purchase Agreement and the Note are summaries of the material terms only and are qualified in their entirety by the complete text of the documents attached as Exhibit 10.1 and Exhibit 10.2 to this Current Report on Form 8-K. Item 2.03.Creation of Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The disclosure in Item 1.01 of this Current Report on Form 8-K is incorporated by reference into this Item 2.03. Item 3.02.Unregistered Sales of Equity Securities. The disclosure in Item 1.01 of this Current Report on Form 8-K is incorporated by reference into this Item 3.02. Item9.01 Exhibits. The following exhibits are filed with this report on Form 8-K. Exhibit Number Exhibit Securities Purchase Agreement with KBM Worldwide, Inc. Convertible Promissory Note 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. CrowdGather, Inc. Date: January 23, 2015 By: /s/ Sanjay Sabnani Sanjay Sabnani Chief Executive Officer 3
